Citation Nr: 0726725	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of right little finger fracture, currently 
evaluated as noncompensably disabling.
 
2.  Entitlement to service connection for residuals of injury 
to the right second, third and fourth fingers, to include as 
secondary to the service connected right little finger 
fracture.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

The veteran served on active duty from April 1968 to April 
1970.  Service in Vietnam and award of the Combat Infantry 
Badge is indicated in the evidence of record.

Procedural history

The veteran's November 2002 claims regarding his right hand 
was denied in a August 2003 rating decision.  The veteran 
disagreed and perfected an appeal.  In November 2005, the 
veteran and his representative presented evidence and 
testimony at a hearing before a local hearing officer at the 
RO.  A transcript of that hearing was not prepared due to 
technical difficulties with the recording device discovered 
at the outset of the hearing.  The veteran subsequently 
elected to proceed with an informal hearing.

The veteran's May 2006 claim of entitlement to service 
connection for PTSD was granted in an October 2005 rating 
decision.  The veteran disagreed with the initial disability 
rating of 10 percent disabling and perfected an appeal.  The 
veteran requested a video conference hearing with a Veterans 
Law Judge (VLJ), which was scheduled for June 18, 2007.  
However, the veteran failed to appear for the hearing.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of right fifth finger fracture 
are manifested by flexion of 0-to-90 degrees out of 0-to-100 
degrees, stiffness and generalized pain and x-ray evidence of 
degenerative arthritis most significant in the distal 
interphalangeal joint.  

2.  The preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's claimed 
residuals of injury to the right second, third and fourth 
fingers, to include as secondary to the service connected 
right little finger fracture are unrelated to his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
right fifth finger fracture are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006)

2.  Entitlement to service connection for residuals of injury 
to the right second, third and fourth fingers, to include as 
secondary to the service connected right little finger 
fracture is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his residuals of a fracture of his right 
little finger condition are worse than that recognized by VA.  
In addition, the veteran seeks service connection for 
residuals of injury to the right second, third and fourth 
fingers, to include as secondary to the service connected 
right little finger fracture.  The veteran argues that his 
right hand was injured during active duty when a hatch on an 
armored personnel carrier (APC) fell on it.  In the interest 
of clarity, the Board will first discuss certain preliminary 
matters.  The issues on appeal will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letters dated January and 
May 2003 how to substantiate his claims.  Regarding his 
claim for service connection, both letters informed the 
veteran that to support his claim the evidence must 
show:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or that there was an event in service 
causing injury or disease;

You had a current physical or mental disability;

There is a relationship between your current 
disability and an injury, disease, or event in 
service.

The veteran was further informed that to support his 
claim for an increased disability rating, there must be 
evidence which shows that his service-connected 
condition had gotten worse.  See May 2003 letter at page 
5.  

The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would 
obtain records such as records held by Federal agencies, 
including service records and VA medical records, 
employment records, and private medical records so long 
as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed in a 
letter dated March 2006 that if there was any other evidence 
or information that he thought supported his claims, to let 
VA know, and that if he had any evidence in his possession 
that pertained to his claim, to send it to VA.  In essence, 
the veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the increased disability rating 
claim, the first three elements [veteran status, existence of 
a current disability and a connection between the veteran's 
service and the disability], are not at issue as the veteran 
has already been granted service connection.  With regard to 
the service connection claim, the first two elements are not 
in dispute.  The veteran's claim was denied because there was 
no evidence of the third element.  As noted above, the 
veteran has received notice of his and VA's obligations 
regarding that crucial element.  With regard to both 
elements, the veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
dated March 2006.  The Board thus finds that the veteran has 
received proper notice in accordance with Dingess.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, private 
medical records, and reports of VA treatment of the veteran 
which will be discussed below.  Additionally, the veteran was 
provided with VA examinations in August 2003 and February 
2005.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was described in the Introduction, the veteran 
had an informal hearing before a local hearing officer after 
waiving his right to a formal and transcribed hearing before 
a local hearing officer.  See November 2, 2005, Informal 
Hearing Report.  

The Board will therefore proceed to a decision on the merits.  


Entitlement to a compensable disability rating for residuals 
of right little finger fracture, currently evaluated as 
noncompensably.

The veteran complains that his residuals of a right little 
finger fracture are worse than that recognized by VA.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a),
4.1 (2006).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 
38 C.F.R. § 4.40 (2006) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Ring or little finger, limitation of motion is rated as 
follows:

A 0 (zero) percent rating is assigned for any limitation of 
motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006).

Analysis

The veteran's right fifth or little finger limitation of 
motion is currently rated noncompemnsable or 0 percent 
disabling under Diagnostic Code 5230 [ring or little finger, 
limitation of motion].  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5230 is deemed by the Board to be the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the veteran's case (intact little 
finger with limited range of motion).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  
Specifically, there is no evidence of ankylosis of the little 
finger.  Thus, application of Diagnostic Codes 5219 and 5227 
are not appropriate.  Indeed, the Board notes that Diagnostic 
Code 5227 [Ring or little finger, ankylosis of: unfavorable 
or favorable] also provides for a 0 (zero) percent disability 
rating.  Moreover, the Board has considered the application 
of 38 C.F.R. § 4.45, but has determined that the joints of 
the little finger, by themselves, do not comprise a group of 
minor joints for purposes of rating under Diagnostic Code 
5003 [arthritis, degenerative].  Thus, application of 
Diagnostic Code 5003 is inappropriate in this case.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5230.

The veteran's residuals of right fifth finger fracture are 
manifested by flexion of 0-to-70 degrees out of 0-to-100 
degrees, stiffness and generalized pain and x-ray evidence of 
degenerative arthritis most significant in the distal 
interphalangeal joint.  The February 2005 VA examiner noted 
that the veteran's ring and little finger could extend to the 
palm of the hand when the veteran made a fist.  There is, in 
other words, stiffness in the little finger with near normal 
range of motion.  

Thus, the veteran currently receives the maximum rating 
allowed under the criteria of Diagnostic Code 5230.  As such, 
the Board is unable to grant a higher schedular rating.

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5230.
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the disability here under 
consideration, and neither has the veteran or his 
representative.  The record does not show that the veteran 
has required any recent hospitalization for the disability 
under consideration.  There does not appear to have been any 
significant time lost from work due to this disability.  
Although the Board certainly has no reason to doubt the 
September 2004 occupational therapy records in evidence, 
there is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


Entitlement to service connection for residuals of injury to 
the right second, third and fourth fingers, to include as 
secondary to the service connected right little finger 
fracture.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Analysis

The veteran contends that his hand was injured during 
service, and that the injury involved more than his service-
connected little finger fracture.  He states that when the 
hatch cover of an APC fell on his hand, it also injured his 
index, middle and ring fingers.  In sum, he contends that the 
injury has resulted in the arthritic condition of his right 
fingers exclusive of the little finger.  The veteran further 
contends that he is entitled to service connection under both 
a direct and secondary theory.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), the Board notes that the February 
2005 VA examination report provided a diagnosis of 
degenerative joint disease of the right hand with limitations 
of motion of the index and middle finger, and slight 
limitation of motion of the ring finger.  Thus, element (1) 
is satisfied.

With regard to element (2), the veteran's service medical 
record includes a January 2, 1970, entry indicating an injury 
to the "middle and distal phalanges" of the little finger.  
However, there is nothing in the service medical record 
indicating an injury to any other fingers on the right hand.  
Indeed, the veteran's discharge physical indicates nothing 
regarding his right hand injury or any residual damage 
thereto.  Nor is there any in-service evidence of arthritis 
in any finger of the right hand.  Thus, element (2) is not 
satisfied, and the claim fails on that basis.

With regard to element (3), medical evidence of a nexus 
between the veteran's current condition and an in-service 
injury or disease, the evidence is clear.  The February 2005 
examiner provided the following opinion:

The mild arthritis can be associated with age.  The 
injury the vet received was not directly into the 
joints but into the proximal fingers.  The trauma 
was not into the joints.  Therefore the arthritis 
is more likely secondary to age.  

Thus, the medical evidence regarding a nexus between the 
veteran's current arthritis and the in-service injury he 
describes is against his claim.  For that reason, element (3) 
is also not satisfied.  The claim fails on this basis as 
well.

As noted above, in order to establish service connection on a 
secondary basis there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  The Board will address each Wallin element in 
turn.

As above, there is evidence of a current disability and, as 
is discussed in the first analysis, there is evidence of a 
service-connected disability.  Thus, the first two Wallin 
elements are satisfied.

There is, however, no evidence supporting the third element.  
As noted above, the cause of the veteran's current condition 
is age, not the trauma he contends occurred during service.  
Thus, the claim fails on that basis.


ORDER

Entitlement to a compensable disability rating for residuals 
of right little finger fracture is denied.

Entitlement to service connection for residuals of injury to 
the right second, third and fourth fingers, to include as 
secondary to the service connected right little finger 
fracture, is denied.


REMAND

For reasons stated immediately below, the Board finds that 
this issue must be remanded for additional procedural 
development.

The Veterans Claims Assistance Act of 2000 (the VCAA) 
requires VA to notify the claimant and the claimant's 
representative, if any, of the evidence required to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002).  
In a February 2004 VCAA letter, the veteran was informed only 
of what evidence was required to establish a service-
connection claim.  After the RO granted service connection 
for some of the veteran's claims and the veteran appealed the 
assigned ratings, the veteran never received notice, as 
required by the VCAA, of what the evidence must show to 
establish an increased disability rating claim.

Accordingly, the case is REMANDED for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b).

2.  VBA should contact the veteran and 
request that he furnish any recent medical 
records pertaining to his service-
connected PTSD.  Any such record so 
obtained should be associated with the 
veteran's VA claims folder. 

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claim of increased rating for 
PTSD.  If the claim remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


